Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 filed 11/30/2020 are pending. 


 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2021 and 11/30/2020 were considered by the examiner.

Claim Objections
Claims 4, 7, 10-12 and 14-16 are objected to for the reasons below.  Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 4. Claims 14-16 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 10-12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (US 3,914,438; published October 21, 1975) in view of Zeigler (US 2004/0228928; published November 18, 2004).
Applicant’s Invention
Applicant claims a mineral product comprising a cobalt chelate and larch arabinogalactan (Claim 1).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, Holt et al. teach a nutrient composition for animals and plants comprising whey fermented in the presence of cobalt ions in a mineral mix (abstract).  The nutrient composition provides sources of trace elements in a form that is more readily absorbed by the plants and at levels that are not phytotoxic to plants (column 2, lines 23-29).  The compositions also applied to the plants fruiting areas, root zone and foliage to mobilize within the vascular system which overcomes limitations within the soil and environment that interfere with nutrient absorption (column 2, lines 30-42).  The source for the cobalt ions includes cobalt lactate and copper sulfate preferably in an amount from 5 ppm to 1000 ppm (column 3, lines 60-66; limitation of claims 3-).  However, other amounts of cobalt either below or above these practical ranges can be employed without departing from the scope of the invention (column 3, line 67 through column 4, line 5).  Other trace mineral sources that are included in the mineral mix are selected from copper, zinc and manganese and salts (column 5, lines 18-25).  The sources of the elements and mineral vary but are preferably salts that include sulfates (column 5, lines 26-35).  Minerals range from 1-15% of the mineral mix which includes clays as a carrier and other dispersants, surfactants and wetting agents (column 5, lines 36-57).  The whey comprises 3-30% of the composition (claim 2).  Preparing the composition and applying it to foliage by spraying strawberry, tomato and other crop fields showed a higher crop yield, healthier produce and better root structure then untreated crops (column 11, lines 13-31).  In another test seeds are treated with the dry nutrient composition displayed similar results (column 11, lines 32-50).
	
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Holt et al. do not teach not teach the specific carbohydrate is Larch arabinogalactans.  It is for this reason that Zeigler  is joined.  
Zeigler teaches a combination of polysaccharides and minerals which have enhanced bioactivity (abstract).  The minerals include metal salts which are nutritionally beneficial and others known to those of ordinary skill in the art [0033].  The polysaccharides include arabinogalactans from Larix occidentalis (Larch) [0038].  The preferred combinations is with 40,000 ppm (4% by weight) Larch arabinogalactan with 1.47 ppm copper, 3208.57 ppm manganese and 3.3 zinc [0042-45; Table 1].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Holt et al. and Zeigler are both drawn to mineral compositions.  Therefore, it would have been prima facie obvious for one of ordinary skill at the time of invention to combine the teachings of Holt et al. and Zeigler et al. to include Larch arabinogalactan in the mineral composition with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings because Zeigler  teach that Larch arabinogalactan is a polysaccharide (carbohydrate) which enhances the bioactivity of copper, manganese and zinc.  Therefore, one of ordinary skill would have been motivated to combine the teachings of Holt et al. and Zeigler to obtain an improved mineral formulation.  

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holt et al. (US 3,914,438; published October 21, 1975) in view of Zeigler (US 2004/0228928; published November 18, 2004).
Applicant’s Invention
Applicant also claims a method of stimulating microbes in soil comprising applying the mineral product to increase growth in a plant in soil (Claims 19 and 20).
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Holt et al. are addressed in the previous 103 rejection.  The trace elements are used to treat soil and overcome tendencies the soil that tie up and prevent bioavailability (column 2, lines 37-42).
	
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Holt et al. do not teach not teach the specific carbohydrate is Larch arabinogalactans.  It is for this reason that Zeigler  is joined.  
Zeigler teach teaches a combination of polysaccharides and minerals which have enhanced bioactivity (abstract).  The minerals include metal salts which are nutritionally beneficial and others known to those of ordinary skill in the art [0033].  The polysaccharides include arabinogalactans from Larix occidentalis (Larch) [0038].  The preferred combinations is with 40,000 ppm (4% by weight) Larch arabinogalactan with 1.47 ppm copper, 3208.57 ppm manganese and 3.3 zinc [0042-45; Table 1].  
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
Holt et al. and Zeigler are both drawn to mineral compositions.  Therefore, it would have been prima facie obvious for one of ordinary skill at the time of invention to combine the teachings of Holt et al. and Zeigler  to stimulate microbes in soil by applying the mineral product with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated at the time of the invention to combine the teachings of Holt et al. and Zeigler because Holt et al. teach that the minerals are used to treat soil and overcome tendencies in the soil that tie up and prevent bioavailability and Zeigler teach that Larch arabinogalactan is a polysaccharide (carbohydrate) which enhances the bioactivity of copper, manganese and zinc.  Therefore, one of ordinary skill would have been motivated to combine the teachings of Holt et al. and Zeigler to obtain an improved mineral formulation which is biologically available to the soil.  
Conclusion

No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285.  The examiner can normally be reached on Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIELLE D. SULLIVAN
Examiner
Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617